


110 HR 3860 IH: To amend the Immigration and Nationality Act to require

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3860
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Tancredo
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to require
		  the use of DNA testing for purposes of confirming a biological relationship,
		  and for other purposes.
	
	
		1.Requirement of DNA testing
			 for aliens seeking visas based on a biological relationshipSection 221(d) of the Immigration and
			 Nationality Act (8 U.S.C. 1201(d)) is amended—
			(1)by striking
			 (d) and inserting (d)(1); and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)Prior to the issuance of an immigrant visa
				to an alien that is predicated on a biological relationship to a family member,
				the consular officer shall require such alien to submit the results of DNA
				testing in order to confirm that the purported biological relationship is not
				inconsistent with the
				results.
					.
			2.Authorization of
			 feesThe Secretary of Homeland
			 Security is authorized to adjust the fees collected from aliens described in
			 section 221(d)(2) of the the Immigration and Nationality Act (8 U.S.C.
			 1201(d)(2)), as added by section 1 of this Act, in order to carry out such
			 section.
		3.Testing
			 facilitiesThe Secretary of
			 Homeland Security, in consultation with the Secretary of State, shall
			 promulgate regulations with respect to the facilities where DNA testing is
			 authorized to be performed, as required by section 221(d)(2) of the the
			 Immigration and Nationality Act (8 U.S.C. 1201(d)(2)), as added by section 1 of
			 this Act.
		
